Mr. Justice Trunkey
delivered the opinion of the court,
Section 9 of the Act of April 10th, 1848, P. L., 450, was enacted for the express purpose of affording relief and protection to sheriffs and other officers in case of difficulty arising in the execution of process against goods and chattels taken or entitled to be taken under such process, by reason of claims made to such goods by persons not being the parties against whom such process was issued. Upon application of the sheriff or other officer it may be lawful for the court from which the • process issued, to call before it by rule the party issuing such process and the party making such claim, and thereupon to exercise for the adjustment of the claim, and the relief and protection of the sheriff or other officer, all the powers necessary, and make such rules and decisions as shall appear to be just under the circumstances of the case.
Only the officer can apply for the rule, and it is not made the imperative duty of the court to award the issue on his application. Neither the claimant nor the party who issued the process has right to demand an issue; the statute was not passed for their benefit: Bain v. Funk, 61 Pa. St., 185. The Act was designed for the relief of the officer,and to that end, when the claimant and plaintiff in the execution or other process appear in response to the rule, the one to maintain his claim and the other to repel the claim, .the court may exercise all necessary powers for its adjustment. If the adjudication be in favor of the claimant, both the officer and the plaintiff are protected by the interpleader proceeding in all that was *519done in pursuance thereof' or under the direction of the court. The officer and plaintiff in the execution are not trespassers while in good faith pursuing the remedy provided by law. But if the officer, by direction of the plaintiff in the process, actually seizes the goods and interferes with the enjoyment or disposal thereof by tlie claimant, be being the owner, and unnecessarily delays making application for the rule, both are liable for all damages they caused to the claimant up to the time the sheriff presented his petition: Zacbarias v. Totton, 90 Pa. St., 286. That decision does not apply to a case where the claimant did not appear to answer the rule, or declined to become a party to an issue.
Within a few months after the enactment of 1848, with reference to the practice, the District Court of Philadelphia remarked that if the claimant “neither file his narr. nor give the bond, the court, on motion of the sheriff or the plaintiff in the execution will make an order that the claimant be barred of any action against the sheriff or any one acting by his authority, saving, however, his light of action against the plaintiff and all others: ” Rump v. Williams, reported in Troubat and Haly’s Practice: and the rule is incorporated into the text in the late edition by Brightly, § 1142. This rule of practice was based on the contemporaneous construction of the statute, that it did not mean to compel the owner of goods seized on process issued against another man, to become a party to an issue iu the interpleader proceeding and there establish his right, under pain for 1ns neglect or refusal of losing all remedy for the trespass committed by the plaintiff in such process. Such construction and the rule seem to have been accepted without question until the pending ease, and though not conclusive, were they against the obvious meaning of the statute, if tlie meaning be doubtful the doubt will be solved in their favor. Iu 1861 it was directly decided by the District Court, that the failure of a person who claims goods which have been taken in execution against another to interplead under a sheriff’s rule, does not divest his title, and therefore in an action by the execution creditor against the sheriff the latter is not precluded from showing that the goods belonged to said claimant. “ The Interpleader Act goes quite far enough in saying that a man whose property is taken wrongfully under a writ against another man shall lose his remedy against the sheriff for taking it, unless he will give security and submit to a particular mode of trying tbe question: ” Commonwealth v. Megeo, 4 PliiL, 258. These rulings relative to the question presented in this record are consistent with the intendment of the statute.
In ease the rule is granted upon tlie sheriff’s application, *520the claimant will be barred of any action against the sheriff, whether he files a narr. or refuses to come into court to establish his title. If he so comes in, be will also be barred of any action against the plaintiff. But lie may not elect to become a party in a proceeding which results only in establishing his title and consequent release of the goods from the levy. The levy may have done damage; he may be unable to give the bond with security, whereupon the goods will be sold and the money put in their place. He may choose to sue the plaintiff in the execution and recover the value of his goods at the time they were taken, without regard to the sum they brought at a sheriff's sale. There is nothing in the statute which relieves a plaintiff in an execution or other process, who directs the seizure of the property of a person not being a party against whom such process was issued, from liability in trespass, unless under a sheriff’s rule, the owner voluntarily becomes a party to the adjudication of his claim.
Judgment affirmed.
Gordon and Sterrett, JJ., dissented.